

116 S4585 IS: Delivering for America Act
U.S. Senate
2020-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4585IN THE SENATE OF THE UNITED STATESSeptember 16, 2020Mr. Peters (for himself, Mr. Carper, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo maintain prompt and reliable postal services during the COVID–19 health emergency, and for other purposes.1.Short titleThis Act may be cited as the Delivering for America Act. 2.Prompt and reliable postal services during COVID–19 pandemic(a)In generalDuring the period beginning on the date of enactment of this Act and ending on the last day of the COVID–19 public health emergency or January 31, 2021, whichever is later, the United States Postal Service may not implement or approve any change to the operations or the level of service provided by the Postal Service from those in effect on January 1, 2020, that would reduce service performance or impede prompt, reliable, and efficient services, including any of the following actions:(1)Any change in the nature of postal services which will generally affect service on a nationwide or substantially nationwide basis.(2)Any revision of service standards.(3)Any closure or consolidation of any post office or postal facility, or any reduction of the hours of a post office or postal facility.(4)Any prohibition or restriction on the use of overtime or overtime pay to officers or employees of the Postal Service.(5)Any change that would prevent the Postal Service from meeting its service standards or cause a decline in measurements of performance relative to those service standards.(6)Any change that would have the effect of delaying, deferring, or curtailing mail, allowing for the non-delivery of mail to a delivery route, or increasing the volume of undelivered mail.(7)Treating election mail as any class of mail other than first-class mail, regardless of whether such treatment requires payment of overtime pay to officers or employees of the Postal Service.(8)Removing, decommissioning, or any other stoppage of mail sorting machines, other than for routine maintenance.(9)Removing or eliminating any mail collection box that is available to the public.(10)Enacting any rule, policy, or standard the purpose or effect of which would delay the delivery of mail to or from a government entity.(11)Instituting any hiring freeze.(b)Reversal of policies hindering delivery of mailThe United States Postal Service shall reverse any initiative or action that is causing delay in processing or delivery or non-delivery of the mail.(c)Election mail(1)Policy on postmarksIt shall be the policy of the United States Postal Service to postmark, which shall include any imprinted indicia from the Postal Service that indicates the date of receipt, all election mail processed by the Postal Service.(2)Same-day processingThe United States Postal Service shall ensure, to the maximum extent practical, that election mail is processed and cleared from any postal facility or post office on the same day on which the election mail is received at the postal facility or post office.(d)DefinitionsIn this section—(1)the term COVID–19 public health emergency means the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19, including any renewal of that declaration;(2)the term election mail means mail consisting of—(A)voter registration application forms, completed voter registration application forms, and voter registration cards or similar materials;(B)absentee and other mail-in ballot application forms, blank absentee and other mail-in ballots, and completed absentee and other mail-in ballots; and(C)other materials relating to an election which are mailed by a State or local election official to individuals who are registered to vote in the election; and(3)the term government entity means the Federal Government or any State (as that term is defined in section 311 of title 5, United States Code) or local government and any subdivision thereof.3.Additional appropriation for the Postal ServiceThere is appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, for an additional payment to the Postal Service Fund established under section 2003 of title 39, United States Code, $25,000,000,000, to remain available until expended. Of the amount appropriated under the previous sentence, $15,000,000 shall be transferred to United States Postal Service—Office of Inspector General—Salaries and Expenses.4.Rule of constructionNothing in this Act shall be construed to alter or otherwise effect the terms and conditions of section 3406 of title 39, United States Code (relating to balloting materials under the Uniformed and Overseas Citizens Absentee Voting Act).5.Budgetary effects(a)In generalThe amounts provided by this Act are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(b)Designation in the SenateIn the Senate, this Act is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.